Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
 	This allowance is in response to Applicant's amendment filed on February 18, 2020.  Currently, claims 1-19 and 11-20 are pending. All previous rejections are withdrawn due to Applicant’s amendments and arguments.

	

 				Allowable Subject Matter
         Claims 1-9, and 11-20 are allowed	
         The following is an Examiner’s statement of reasons for allowance:
         
		
	Reasons for Allowance
          The prior art references most closely resembling Applicant’s claimed invention are Bradley et al. (U.S. Patent No. 8,489,407, herein referred to “Bradley”), in view of Akkiraju et al (U.S. Patent No. 8,341,592, herein referred to Akkiraju). Bradley et al 
said processor displaying, to a user on a display device, for each p value of the multiple p values, the p-stress and in response, said processor receiving a selection, by a user via an input device, of a dimension P from the multiple p values, wherein P is 2 or 3; said processor displaying, to the user on the display device, a P-dimensional graph of the p-dimensional edges, wherein the P-dimensional graph depicts a rotatable spatial distribution of the business components of a plurality of business components, and wherein the rotatable spatial distribution provides visual assistance to the user for selecting, based on spatial distances between the displayed business components, one or more business components of the displayed business components.as recited in independent claims 1, 11 and 16.
As per dependent claims 2-9, 12-15, and 17-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the 
Furthermore, the above claimed elements in the claims provide meaningful limitations that transforms an abstract idea into patent eligible. The claims as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons claims 1- are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should  preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Terminal Disclaimer
           	The terminal disclaimer filed on February 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/600,016 and 9,727,833 has been reviewed and is accepted. The terminal disclaimer has been recorded.
			
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROMAIN JEANTY/
Primary Examiner,